PER CURIAM:
This case is before the court on remand from the United States Supreme Court for further consideration of our earlier opinion in light of Dooley v. Korean Air Lines Co., Ltd., — U.S. -, 118 S.Ct. 1890, 141 L.Ed.2d 102 (1998). In accord with the Court’s opinion, we reverse our previous holding that appellees may recover damages for pain and suffering on their survival action claims based on general maritime law in conjunction with the Death on the High Seas Act, 46 U.S.C.App. §§ 761-768. See Gray v. Lockheed Aeronautical Sys. Co., 125 F.3d 1371, 1381-86 (11th Cir.1997). We affirm the remainder of our decision that does not touch such survival action claims, and remand to the district court for further proceedings consistent with our decision and Dooley.
REVERSED IN PART and REMANDED.